FDP SERIES, INC. FDP BlackRock MFS Research International Fund (the “Fund”) Supplement dated April 29, 2016 to the Summary Prospectus dated January 30, 2016 Effective immediately, Jose Luis Garcia, Victoria Higley and Thomas Melendez are the portfolio managers of the Fund. The subsection in the Summary Prospectus entitled “Key Facts About FDP BlackRock MFS Research International Fund — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Jose Luis Garcia 2005 Investment Officer of Massachusetts Financial Services Company Victoria Higley 2016 Investment Officer of Massachusetts Financial Services Company Thomas Melendez 2005 Investment Officer of Massachusetts Financial Services Company Shareholders should retain this Supplement for future reference. SPRO-FDP-MFS-0416SUP
